DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 04/26/2022, claims 1-2, 5, 8-9, 12, 15-16, and 19 have been amended. Claims 3-4, 6-7, 10-11, 13-14, 17-18, and 20 have been kept original. The currently pending claims considered below are Claims 1-20.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnston et al. (US 20130018849 A1) in view of Harada (US 20210174013 A1) in further view of Raghunathan (US 20160328432 A1).
	
	As per claim 1, Johnston teaches a method comprising (Johnston, par. [0046], a method of managing all temporal data):
receiving time series data at the agent topic as uni-temporal data from the agent mapped to the node (Johnston, par. [0025], [0834], a sequential file are used to persist the data in uni-temporal tables. Where the sequential files is interpreted as the time series data.  Further, par. [0887], generate uni-tempotal tables. Where to generate uni-temporal tables are inherent to receive sequential files herein interpreted as time series data at the agent topic as uni-temporal data from the agent mapped to the node); 
forming the table as a multi-temporal table by storing the time series data in the table using the acquisition time value of the row key and using the version time value of with the column identifier, the table being mapped to the node that is mapped to the agent (Johnston, figs. 13-14, par. [0026], “bi-temporal table: data that tracks changes in both temporal dimensions. We will call tables that contain bi-temporal data "bi-temporal tables".” Where the bi-temporal table is interpreted as the multi-temporal table. Further, fig. 29, par. [0323], “Reference characters 121, 123, 125, 127, 129 and 131 represent the six categories of bi-temporal data recognized in the baseline temporal model. Using our terminology of "assertion time" and "effective time" instead of the standard computer science terminology of, respectively, "transaction time" and "valid time", each of the categories 121, 123, 125, 127, 129 and 131 are named by a pair of terms separated by a slash ("/"), in which the first term designates a time period in assertion time and the second term designates a time period in effective time.” Where pair of terms separated by a slash is interpreted as the acquisition time value of the row key and using the version time value of with the column identifier. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994), descriptive material will not distinguish the claimed invention from the prior art in terms of patentability).  
 However, it is noted that the prior art of Johnston does not explicitly teach “receiving configuration data that maps an agent of a source computing system to a node of a graph, maps the node to a table, and maps the agent to an agent topic;”
On the other hand, in the same field of endeavor, Harada teaches receiving configuration data (Harada, fig. 10:S30, par. [0095], “The processor receives the input of the search conditions and the like from the user (S30)” Where the search conditions is interpreted as the configuration data) 
that maps an agent of a source computing system to a node of a graph (Harada, figs. 10-11, “The processor 102 searches the database for a document that satisfies the input search condition (S32)” Where the searches for the document is interpreted as to maps element of the search condition to database. Where the element is interpreted as the agent and the database is interpreted as the source computing system. Further, fig. 11, a graph is generated and a plurality of nodes is created to map the elements obtained from the database that satisfies the input search condition), 
maps the node to a table (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table), and 
maps the agent to an agent topic (Harada, fig. 15, par. [0118], “The document elements A, B, and C have a relation of “citation”, “similar”, and “reference” to the document element 334, respectively. The document element D has a relation of “citation” to the document element A.” where the elements A, B, and C is being comparing with data to establish a relation with “citation”. Were the comparison is interpreted as a mapping of the element data with the citation data. Where the citation is interpreted as the agent topic and the element is interpreted as the agent);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harada that teaches storing data and performing data comparison to determine an element based on graph database document into Johnston that teaches keeps track of changes along either one or two temporal dimensions. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to notifies a person having an authority to revise or delete the document that a check of necessity for revision or deletion (Harada par. [0005]). 
However, it is noted that the combination of the prior arts of Johnston and Harada do not explicitly teach “generating a row key, from the configuration data and for the time series data, that includes a value identifier and an acquisition time value, the value identifier describing the time series data and the acquisition time value identifying when the time series data is acquired by the source computing system; generating a column identifier, from the configuration data and for the time series data from the agent, that includes a version time value identifying when the time series data is received;”
On the other hand, in the same field of endeavor, Raghunathan teaches generating a row key (Raghunathan, fig. 3:309, par. [0075], “Table 309 implicitly refer to the time series data sets currently being managed by this selected time series manager.” Where the table has a plurality of rows. Each row of the table is identified by a ID. The ID is interpreted as the generated the row key for the table row. For example, the first row of the table shows the row key as “S_MINUTES”. The “S_MINUTES” is the ID that identifies the first row in the illustrated table 309. The “S_MINUTES” is inherent to be generated/created prior to be used in the table), 
from the configuration data (Raghunathan, fig. 3:301, par. [0076], “Data Configuration item 301 may enable the user to add and remove time series data sets from a list of time series data sets that can be indexed, sketched, and sampled as shown in FIGS. 3-5.” Where the data configuration item 301 is interpreted as the configuration data) and 
for the time series data (Raghunathan, fig. 3:302, par. [0076]-[0077], “The addition of time series data sets to the list 309 may include the user defining a specific time series (defined as a unique combination of the pre-selected time series manager logical identifier and the time series identifier 302).” Where the row key as “S_MINUTES” is inherent to be a row key for the time series data enter in the field of the time series identifier. The time series can also has data to unique combination of the pre-selected time series manager logical identifier and the time series identifier 302. The time series identifier 302 is time series data), 
that includes a value identifier (Raghunathan, fig. 3:303, par. [0076]-[0077], “Data Type 303, which may comprise a datatype of the data (for example, numeric, semi-structured, or unstructured, integers, longs, floats, doubles, bits, text, xml, clobs, blobs, multi-media (audio & video files and feeds), other proprietary formats, etc., including any and all possible datatypes for which information may be stored in a database or similar structure or location;” Where the data type is show as a value of a column of the table, see fig. 3:309. The data type is interpreted as the value identifier),  and an acquisition time value (Raghunathan, fig. 3:305, par. [0076]-[0077], “Start Date 305, which may represent the start time (including date and time) for which storage may be configured, such that data in the time series manager having a value of a timestamp prior to the start time may not be stored in the configured time series data set (some embodiments can obtain this information differently (for example via automated system mediated pathways) or may be formatted in a specific manner, for example date and then time in millisecond resolution;” Where the Start Date is interpreted as the acquisition time value), 
the value identifier describing the time series data (Raghunathan, fig. 3:303, par. [0076]-[0077], “Data Type 303, which may comprise a datatype of the data (for example, numeric, semi-structured, or unstructured, integers, longs, floats, doubles, bits, text, xml, clobs, blobs, multi-media (audio & video files and feeds), other proprietary formats, etc., including any and all possible datatypes for which information may be stored in a database or similar structure or location;” Where the data type is interpreted to describing the data type of the time series data) and 
the acquisition time value identifying when the time series data is acquired by the source computing system (Raghunathan, fig. 3:305, par. [0076]-[0077], “Start Date 305, which may represent the start time (including date and time) for which storage may be configured, such that data in the time series manager having a value of a timestamp prior to the start time may not be stored in the configured time series data set (some embodiments can obtain this information differently (for example via automated system mediated pathways) or may be formatted in a specific manner, for example date and then time in millisecond resolution;” Wherein the start data represents the start time (including date and time) for which storage may be configured and is inherent to be received from the source computing system. The start data is also show/identify when the time series data is start to being acquired by the source computing system); 
generating a column identifier (fig. 6:603, par. [0108], “The Time Series Data Entity 603 may include the internal data identifier (ID), an offset (OFFSET) from the start timestamp, and a value (VALUE).” Where the an offset column in the table is interpreted as the column identifier. The offset column is inherent to be generated/created prior to be used), 
from the configuration data (Raghunathan, fig. 3:301, par. [0076], [0106], “Data Configuration item 301 may enable the user to add and remove time series data sets from a list of time series data sets that can be indexed, sketched, and sampled as shown in FIGS. 3-5.” Where the data configuration item 301 is interpreted as the configuration data) and 
for the time series data from the agent (Raghunathan, fig. 3:302, par. [0076]-[0077], [0106], “The addition of time series data sets to the list 309 may include the user defining a specific time series (defined as a unique combination of the pre-selected time series manager logical identifier and the time series identifier 302).” Further, fig. 1:120, par. [0060], “an external computing environment 120. As shown, this may include a client environment (which may comprise users, agents, or other systems), a hosting environment (which may include virtualization aspects, networking aspects, security aspects, and monitoring aspects), and an enterprise environment (including entitlements, contextual information, and workflow).” The external computing environment is interpreted as the agent), 
that includes a version time value identifying when the time series data is received (Raghunathan, fig. 6:603, par. [0108], “The Time Series Data Entity 603 may include the internal data identifier (ID), an offset (OFFSET) from the start timestamp, and a value (VALUE).” Where the an offset column stores a start timestamp value. The start timestamp is interpreted as the version time value identifying when the time series data is received);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raghunathan that teaches systems and methods of storing time series data sets, replicating the time series data sets across locations, indexing and sketching the time series incrementally, and fast retrieval of the time series data and/or their synopses into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, Harada that teaches storing data and performing data comparison to determine an element based on graph database document. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to providing better real-time management of the storage, replication, retrieval, and synopses for real-time and historical high-frequency time series data (Raghunathan par. [0008]). 

As per claim 3, Johnston teaches further comprising: receiving a time series request for previous time series data stored in the table with a previous column identifier (Johnston, figs. 46-47, par. [0851], “a given temporal table” Where the given temporal table is inherent to receiving a time series request. The given temporal table comprises of an object identifier 601 which is interpreted as the previous time series data where the object identifier column value is the previous column identifier value. Where the given table has episode data herein interpreted as data that occurs sequentially); 
locating the previous time series data in the table (Johnston, figs. 46-47, par. [0852], “identifies an episode of policy P861 whose effective-time period extends from January 2008 up to July 2008.” Where the identifies an episode of policy P861 is interpreted as the locating the previous time series data in the table); and 
transmitting the previous time series data in response to the time series request (Johnston, figs. 46-47, par. [0854], “the column epis-asr-per of the first row in FIG. 46 may be set to Jan08-Jul08 as part of the transaction which creates the second row.” Where the creates the second row is interpreted as a response to the time series request with is transmitting the previous time series data to the created second row).  

As per claim 4, Harada teaches further comprising: storing the graph in an event based format that includes a set of events (Harada, fig. 6, par. [0071], “a data structure of a document property in a database” Where the data structure of the document property in a database is interpreted as the format that includes the set of events, the data structure is interpreted to store the data of the graph show in the fig. 5. For example, items such as a document ID, a document name, a document characteristic, a creator, the creation date and time, the last updater, the update date and time, the acquisition date and time, and a storage location of the document. Where the items is interpreted as set of events);
receiving a previous graph request for a previous graph (Harada, figs. 9-10, par. [0097], a processor extracts a document element where the document element was previous displayed in a graph. The extraction occurs upon receive a selection of the element by the user. Where the selection is interpreted as the request to extract previous elements displayed on the graph); 
locating the previous graph in the event based format (Harada, figs. 9-10, [0096], determine whether there is a changed document element. Where the determination is interpreted to locating the previous graph in the event based format) and 
loading the previous graph from the set of events (Harada, figs. 8-10, [0097], obtain documents elements. Where the obtain documents elements is loading the elements on the graph, see fig. 10:S40); and 
transmitting the previous graph in response to the previous graph request (Harada, figs 8-10, par. [0097], “an information providing screen 300 including the graph 310 is provided to the client 30 (S42). The processor 102 determines the display mode of the node for each document element to be displayed on the graph 310” Where the information providing screen including the graph to the client is inherent to be transmitted in response to the previous graph request).

As per claim 5, Johnston teaches wherein the version time value is an unsigned integer that represents an hour of a day with a starting date of eight thousand years before current era (Johnston, par. [0336]-[0338], the dates can be also a timestamps or any other time valued. Where the timestamps or any other time valued is interpreted as the unsigned integer that represents an hour of a day with a starting date of eight thousand years before current era. The timestamps has an hour of a day).  

As per claim 7, Johnston teaches further comprising: scheduling a periodic request for the agent (Johnston, par. [0566], [0658], a periodic update process must scan the database, and correct the circa flags. Where the periodic update is interpreted as the scheduling the periodic request for the agent); 
sending the periodic request to the agent (Johnston, par. [0566], [0658], “an assertion end date is set to Now( )” Where to set the assertion end date to now is inherent to send a periodic request to the database now. Once the periodic update process contain the assertion end date); and 
receiving the time series data in response to the periodic request (Johnston, par. [0566], [0658], update a circa assertion flag works for assertion time exactly like the circa effective flag works for effective time when the assertion end date to now is set to now. Where to update the circa assertion flag is inherent to receiving the time series data in response to the periodic request).  

As per claim 8, Johnston teaches a system comprising (Johnston, par. [0051], a database system): 
an application that executes on the processor, uses the memory, and is configured for (Johnston, par. [0319], “Asserted Versioning Framework, which we also refer to as the "AVF". It is the computer program code which is part of our invention, and which translates each temporal insert, update or delete transaction into one or more physical transactions which it then submits to a DBMS 115” Where the Asserted Versioning Framework is interpreted as the application that executes on the processor): 
receiving time series data at the agent topic as uni-temporal data from the agent mapped to the node (Johnston, par. [0025], [0834], a sequential file are used to persist the data in uni-temporal tables. Where the sequential files is interpreted as the time series data.  Further, par. [0887], generate uni-tempotal tables. Where to generate uni-temporal tables are inherent to receive sequential files herein interpreted as time series data at the agent topic as uni-temporal data from the agent mapped to the node); 
forming the table as a multi-temporal table by storing the time series data in the table using the acquisition time value of the row key and using the version time value of the column identifier, the table being mapped to the node that is mapped to the agent (Johnston, figs. 13-14, par. [0026], “bi-temporal table: data that tracks changes in both temporal dimensions. We will call tables that contain bi-temporal data "bi-temporal tables".” Where the bi-temporal table is interpreted as the multi-temporal table. Further, fig. 29, par. [0323], “Reference characters 121, 123, 125, 127, 129 and 131 represent the six categories of bi-temporal data recognized in the baseline temporal model. Using our terminology of "assertion time" and "effective time" instead of the standard computer science terminology of, respectively, "transaction time" and "valid time", each of the categories 121, 123, 125, 127, 129 and 131 are named by a pair of terms separated by a slash ("/"), in which the first term designates a time period in assertion time and the second term designates a time period in effective time.” Where pair of terms separated by a slash is interpreted as the acquisition time value of the row key and using the version time value of with the column identifier. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994), descriptive material will not distinguish the claimed invention from the prior art in terms of patentability).  
However, it is noted that the prior art of Johnston does not explicitly teach “a memory coupled to a processor; receiving, by a configuration service of the application, configuration data that maps an agent of a source computing system to a node of a   graph, maps the node to a table, and maps the agent to an agent topic;”
On the other hand, in the same field of endeavor, Harada teaches a memory coupled to a processor (Harada, fig. 1, par. [0049], “a processor 102, a memory (main storage device) 104 such as a random access memory (RAM)”); 
receiving, by a configuration service of the application (Harada, fig. 10:S30, par. [0095], [0183], “The processor receives the input of the search conditions and the like from the user (S30)” Where the search conditions is interpreted as the configuration data. Where the processor is inherent to receive conditions/configuration that is used in the service of the application), 
configuration data that maps an agent of a source computing system to a node of a 33PATENT APPLICATIONATTORNEY DOCKET NO. IS18.1131; 19469/404I1graph (Harada, figs. 10-11, “The processor 102 searches the database for a document that satisfies the input search condition (S32)” Where the searches for the document is interpreted as to maps element of the search condition to database. Where the element is interpreted as the agent and the database is interpreted as the source computing system. Further, fig. 11, a graph is generated and a plurality of nodes is created to map the elements obtained from the database that satisfies the input search condition), 
maps the node to a table (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table), and 
maps the agent to an agent topic (Harada, fig. 15, par. [0118], “The document elements A, B, and C have a relation of “citation”, “similar”, and “reference” to the document element 334, respectively. The document element D has a relation of “citation” to the document element A.” where the elements A, B, and C is being comparing with data to establish a relation with “citation”. Were the comparison is interpreted as a mapping of the element data with the citation data. Where the citation is interpreted as the agent topic and the element is interpreted as the agent);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harada that teaches storing data and performing data comparison to determine an element based on graph database document into Johnston that teaches keeps track of changes along either one or two temporal dimensions. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to notifies a person having an authority to revise or delete the document that a check of necessity for revision or deletion (Harada par. [0005]).
However, it is noted that the combination of the prior arts of Johnston and Harada do not explicitly teach “generating, by an ingestion service of the application, a row key, from the configuration data and for the time series data, that includes a value identifier and an acquisition time value, the value identifier describing the time series data and the acquisition time value identifying when the time series data is acquired by the source computing system; generating a column identifier, from the configuration data and for the time series data from the agent, that includes a version time value identifying when the time series data is received;”
On the other hand, in the same field of endeavor, Raghunathan teaches generating, by an ingestion service of the application (Raghunathan, fig. 6, par. [0143], “an Application Specific Integrated Circuit (ASIC)” Wherein the Application Specific Integrated Circuit (ASIC) is interpreted as the ingestion service of the application), a row key (Raghunathan, fig. 3:309, par. [0075], “Table 309 implicitly refer to the time series data sets currently being managed by this selected time series manager.” Where the table has a plurality of rows. Each row of the table is identified by a ID. The ID is interpreted as the generated the row key for the table row. For example, the first row of the table shows the row key as “S_MINUTES”. The “S_MINUTES” is the ID that identifies the first row in the illustrated table 309. The “S_MINUTES” is inherent to be generated/created prior to be used in the table), 
from the configuration data (Raghunathan, fig. 3:301, par. [0076], “Data Configuration item 301 may enable the user to add and remove time series data sets from a list of time series data sets that can be indexed, sketched, and sampled as shown in FIGS. 3-5.” Where the data configuration item 301 is interpreted as the configuration data) and 
for the time series data (Raghunathan, fig. 3:302, par. [0076]-[0077], “The addition of time series data sets to the list 309 may include the user defining a specific time series (defined as a unique combination of the pre-selected time series manager logical identifier and the time series identifier 302).” Where the row key as “S_MINUTES” is inherent to be a row key for the time series data enter in the field of the time series identifier. The time series can also has data to unique combination of the pre-selected time series manager logical identifier and the time series identifier 302. The time series identifier 302 is time series data), 
that includes a value identifier (Raghunathan, fig. 3:303, par. [0076]-[0077], “Data Type 303, which may comprise a datatype of the data (for example, numeric, semi-structured, or unstructured, integers, longs, floats, doubles, bits, text, xml, clobs, blobs, multi-media (audio & video files and feeds), other proprietary formats, etc., including any and all possible datatypes for which information may be stored in a database or similar structure or location;” Where the data type is show as a value of a column of the table, see fig. 3:309. The data type is interpreted as the value identifier) and an acquisition time value (Raghunathan, fig. 3:305, par. [0076]-[0077], “Start Date 305, which may represent the start time (including date and time) for which storage may be configured, such that data in the time series manager having a value of a timestamp prior to the start time may not be stored in the configured time series data set (some embodiments can obtain this information differently (for example via automated system mediated pathways) or may be formatted in a specific manner, for example date and then time in millisecond resolution;” Where the Start Date is interpreted as the acquisition time value), 
the value identifier describing the time series data (Raghunathan, fig. 3:303, par. [0076]-[0077], “Data Type 303, which may comprise a datatype of the data (for example, numeric, semi-structured, or unstructured, integers, longs, floats, doubles, bits, text, xml, clobs, blobs, multi-media (audio & video files and feeds), other proprietary formats, etc., including any and all possible datatypes for which information may be stored in a database or similar structure or location;” Where the data type is interpreted to describing the data type of the time series data) and 
the acquisition time value identifying when the time series data is acquired by the source computing system (Raghunathan, fig. 3:305, par. [0076]-[0077], “Start Date 305, which may represent the start time (including date and time) for which storage may be configured, such that data in the time series manager having a value of a timestamp prior to the start time may not be stored in the configured time series data set (some embodiments can obtain this information differently (for example via automated system mediated pathways) or may be formatted in a specific manner, for example date and then time in millisecond resolution;” Wherein the start data represents the start time (including date and time) for which storage may be configured and is inherent to be received from the source computing system. The start data is also show/identify when the time series data is start to being acquired by the source computing system); 
generating a column identifier (fig. 6:603, par. [0108], “The Time Series Data Entity 603 may include the internal data identifier (ID), an offset (OFFSET) from the start timestamp, and a value (VALUE).” Where the an offset column in the table is interpreted as the column identifier. The offset column is inherent to be generated/created prior to be used), 
from the configuration data and for the time series data from the agent (Raghunathan, fig. 3:302, par. [0076]-[0077], [0106], “The addition of time series data sets to the list 309 may include the user defining a specific time series (defined as a unique combination of the pre-selected time series manager logical identifier and the time series identifier 302).” Further, fig. 1:120, par. [0060], “an external computing environment 120. As shown, this may include a client environment (which may comprise users, agents, or other systems), a hosting environment (which may include virtualization aspects, networking aspects, security aspects, and monitoring aspects), and an enterprise environment (including entitlements, contextual information, and workflow).” The external computing environment is interpreted as the agent), 
that includes a version time value identifying when the time series data is received (Raghunathan, fig. 6:603, par. [0108], “The Time Series Data Entity 603 may include the internal data identifier (ID), an offset (OFFSET) from the start timestamp, and a value (VALUE).” Where the an offset column stores a start timestamp value. The start timestamp is interpreted as the version time value identifying when the time series data is received);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raghunathan that teaches systems and methods of storing time series data sets, replicating the time series data sets across locations, indexing and sketching the time series incrementally, and fast retrieval of the time series data and/or their synopses into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, Harada that teaches storing data and performing data comparison to determine an element based on graph database document. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to providing better real-time management of the storage, replication, retrieval, and synopses for real-time and historical high-frequency time series data (Raghunathan par. [0008]). 

As per claim 10, Johnston teaches wherein the application is further configured for: receiving a time series request for previous time series data stored in the table with a previous column identifier (Johnston, figs. 46-47, par. [0851], “a given temporal table” Where the given temporal table is inherent to receiving a time series request. The given temporal table comprises of an object identifier 601 which is interpreted as the previous time series data where the object identifier column value is the previous column identifier value. Where the given table has episode data herein interpreted as data that occurs sequentially); 
locating the previous time series data in the table (Johnston, figs. 46-47, par. [0852], “identifies an episode of policy P861 whose effective-time period extends from January 2008 up to July 2008.” Where the identifies an episode of policy P861 is interpreted as the locating the previous time series data in the table); and 34PATENT APPLICATION ATTORNEY DOCKET NO. IS18.1131; 19469/404INI 
transmitting the previous time series data in response to the time series request (Johnston, figs. 46-47, par. [0854], “the column epis-asr-per of the first row in FIG. 46 may be set to Jan08-Jul08 as part of the transaction which creates the second row.” Where the creates the second row is interpreted as a response to the time series request with is transmitting the previous time series data to the created second row).

As per claim 11, Harada teaches wherein the application is further configured for: storing the graph in an event based format that includes a set of events (Harada, fig. 6, par. [0071], “a data structure of a document property in a database” Where the data structure of the document property in a database is interpreted as the format that includes the set of events, the data structure is interpreted to store the data of the graph show in the fig. 5. For example, items such as a document ID, a document name, a document characteristic, a creator, the creation date and time, the last updater, the update date and time, the acquisition date and time, and a storage location of the document. Where the items is interpreted as set of events); 
receiving a previous graph request for a previous graph (Harada, figs. 9-10, par. [0097], a processor extracts a document element where the document element was previous displayed in a graph. The extraction occurs upon receive a selection of the element by the user. Where the selection is interpreted as the request to extract previous elements displayed on the graph); 
locating the previous graph in the event based format (Harada, figs. 9-10, [0096], determine whether there is a changed document element. Where the determination is interpreted to locating the previous graph in the event based format) and
 loading the previous graph from the set of events (Harada, figs. 8-10, [0097], obtain documents elements. Where the obtain documents elements is loading the elements on the graph, see fig. 10:S40); and 
transmitting the previous graph in response to the previous graph request (Harada, figs 8-10, par. [0097], “an information providing screen 300 including the graph 310 is provided to the client 30 (S42). The processor 102 determines the display mode of the node for each document element to be displayed on the graph 310” Where the information providing screen including the graph to the client is inherent to be transmitted in response to the previous graph request).

As per claim 12, Johnston teaches wherein the version time value is an unsigned integer that represents an hour of a day with a starting date of eight thousand years before current era (Johnston, par. [0336]-[0338], the dates can be also a timestamps or any other time valued. Where the timestamps or any other time valued is interpreted as the unsigned integer that represents an hour of a day with a starting date of eight thousand years before current era. The timestamps has an hour of a day).  

As per claim 14, Johnston teaches wherein the application is further configured for: scheduling a periodic request for the agent (Johnston, par. [0566], [0658], a periodic update process must scan the database, and correct the circa flags. Where the periodic update is interpreted as the scheduling the periodic request for the agent); 
sending the periodic request to the agent (Johnston, par. [0566], [0658], “an assertion end date is set to Now( )” Where to set the assertion end date to now is inherent to send a periodic request to the database now. Once the periodic update process contain the assertion end date); and 
receiving the time series data in response to the periodic request (Johnston, par. [0566], [0658], update a circa assertion flag works for assertion time exactly like the circa effective flag works for effective time when the assertion end date to now is set to now. Where to update the circa assertion flag is inherent to receiving the time series data in response to the periodic request).

As per claim 15, Johnston teaches a non-transitory computer readable medium comprising computer readable program code for (Johnston, Abstract, computer programs embodied in computer-readable media. Where the computer programs is inherent to have program code):
receiving time series data at the agent topic as uni-temporal data from the agent mapped to the node (Johnston, par. [0025], [0834], a sequential file are used to persist the data in uni-temporal tables. Where the sequential files is interpreted as the time series data.  Further, par. [0887], generate uni-tempotal tables. Where to generate uni-temporal tables are inherent to receive sequential files herein interpreted as time series data at the agent topic as uni-temporal data from the agent mapped to the node); 
forming the table as a multi-temporal table by storing the time series data in the table using the acquisition time value of the row key and using the version time value of the column identifier, the table being mapped to the node that is mapped to the agent (Johnston, figs. 13-14, par. [0026], “bi-temporal table: data that tracks changes in both temporal dimensions. We will call tables that contain bi-temporal data "bi-temporal tables".” Where the bi-temporal table is interpreted as the multi-temporal table. Further, fig. 29, par. [0323], “Reference characters 121, 123, 125, 127, 129 and 131 represent the six categories of bi-temporal data recognized in the baseline temporal model. Using our terminology of "assertion time" and "effective time" instead of the standard computer science terminology of, respectively, "transaction time" and "valid time", each of the categories 121, 123, 125, 127, 129 and 131 are named by a pair of terms separated by a slash ("/"), in which the first term designates a time period in assertion time and the second term designates a time period in effective time.” Where pair of terms separated by a slash is interpreted as the acquisition time value of the row key and using the version time value of with the column identifier. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994), descriptive material will not distinguish the claimed invention from the prior art in terms of patentability).
However, it is noted that the prior art of Johnston does not explicitly teach “receiving configuration data that maps an agent of a source computing system to a node of a graph, maps the node to a table, and maps the agent to an agent topic;”
On the other hand, in the same field of endeavor, Harada teaches receiving configuration data (Harada, fig. 10:S30, par. [0095], “The processor receives the input of the search conditions and the like from the user (S30)” Where the search conditions is interpreted as the configuration data) 
 that maps an agent of a source computing system to a node of a graph (Harada, figs. 10-11, “The processor 102 searches the database for a document that satisfies the input search condition (S32)” Where the searches for the document is interpreted as to maps element of the search condition to database. Where the element is interpreted as the agent and the database is interpreted as the source computing system. Further, fig. 11, a graph is generated and a plurality of nodes is created to map the elements obtained from the database that satisfies the input search condition), 
maps the node to a table (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table), and 
maps the agent to an agent topic (Harada, fig. 15, par. [0118], “The document elements A, B, and C have a relation of “citation”, “similar”, and “reference” to the document element 334, respectively. The document element D has a relation of “citation” to the document element A.” where the elements A, B, and C is being comparing with data to establish a relation with “citation”. Were the comparison is interpreted as a mapping of the element data with the citation data. Where the citation is interpreted as the agent topic and the element is interpreted as the agent); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harada that teaches storing data and performing data comparison to determine an element based on graph database document into Johnston that teaches keeps track of changes along either one or two temporal dimensions. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to notifies a person having an authority to revise or delete the document that a check of necessity for revision or deletion (Harada par. [0005]).
However, it is noted that the combination of the prior arts of Johnston and Harada do not explicitly teach “generating a row key, from the configuration data and for the time series data, that includes a value identifier and an acquisition time value, the value identifier describing the time series data and the acquisition time value identifying when the time series data is acquired by the source computing system; generating a column identifier, from the configuration data and for the time series data from the agent, that includes a version time value identifying when the time series data is received;”
On the other hand, in the same field of endeavor, Raghunathan teaches generating a row key (Raghunathan, fig. 3:309, par. [0075], “Table 309 implicitly refer to the time series data sets currently being managed by this selected time series manager.” Where the table has a plurality of rows. Each row of the table is identified by a ID. The ID is interpreted as the generated the row key for the table row. For example, the first row of the table shows the row key as “S_MINUTES”. The “S_MINUTES” is the ID that identifies the first row in the illustrated table 309. The “S_MINUTES” is inherent to be generated/created prior to be used in the table), 
from the configuration data (Raghunathan, fig. 3:301, par. [0076], “Data Configuration item 301 may enable the user to add and remove time series data sets from a list of time series data sets that can be indexed, sketched, and sampled as shown in FIGS. 3-5.” Where the data configuration item 301 is interpreted as the configuration data) and 
for the time series data (Raghunathan, fig. 3:302, par. [0076]-[0077], “The addition of time series data sets to the list 309 may include the user defining a specific time series (defined as a unique combination of the pre-selected time series manager logical identifier and the time series identifier 302).” Where the row key as “S_MINUTES” is inherent to be a row key for the time series data enter in the field of the time series identifier. The time series can also has data to unique combination of the pre-selected time series manager logical identifier and the time series identifier 302. The time series identifier 302 is time series data), 
that includes a value identifier (Raghunathan, fig. 3:303, par. [0076]-[0077], “Data Type 303, which may comprise a datatype of the data (for example, numeric, semi-structured, or unstructured, integers, longs, floats, doubles, bits, text, xml, clobs, blobs, multi-media (audio & video files and feeds), other proprietary formats, etc., including any and all possible datatypes for which information may be stored in a database or similar structure or location;” Where the data type is show as a value of a column of the table, see fig. 3:309. The data type is interpreted as the value identifier)
and an acquisition time value (Raghunathan, fig. 3:305, par. [0076]-[0077], “Start Date 305, which may represent the start time (including date and time) for which storage may be configured, such that data in the time series manager having a value of a timestamp prior to the start time may not be stored in the configured time series data set (some embodiments can obtain this information differently (for example via automated system mediated pathways) or may be formatted in a specific manner, for example date and then time in millisecond resolution;” Where the Start Date is interpreted as the acquisition time value), 
the value identifier describing of the time series data (Raghunathan, fig. 3:303, par. [0076]-[0077], “Data Type 303, which may comprise a datatype of the data (for example, numeric, semi-structured, or unstructured, integers, longs, floats, doubles, bits, text, xml, clobs, blobs, multi-media (audio & video files and feeds), other proprietary formats, etc., including any and all possible datatypes for which information may be stored in a database or similar structure or location;” Where the data type is interpreted to describing the data type of the time series data) and 
the acquisition35PATENT APPLICATION ATTORNEY DOCKET NO. IS18.1131; 19469/404I1time value identifying when the time series data is acquired by the source computing system (Raghunathan, fig. 3:305, par. [0076]-[0077], “Start Date 305, which may represent the start time (including date and time) for which storage may be configured, such that data in the time series manager having a value of a timestamp prior to the start time may not be stored in the configured time series data set (some embodiments can obtain this information differently (for example via automated system mediated pathways) or may be formatted in a specific manner, for example date and then time in millisecond resolution;” Wherein the start data represents the start time (including date and time) for which storage may be configured and is inherent to be received from the source computing system. The start data is also show/identify when the time series data is start to being acquired by the source computing system); 
generating a column identifier (fig. 6:603, par. [0108], “The Time Series Data Entity 603 may include the internal data identifier (ID), an offset (OFFSET) from the start timestamp, and a value (VALUE).” Where the an offset column in the table is interpreted as the column identifier. The offset column is inherent to be generated/created prior to be used), 
from the configuration data (Raghunathan, fig. 3:301, par. [0076], [0106], “Data Configuration item 301 may enable the user to add and remove time series data sets from a list of time series data sets that can be indexed, sketched, and sampled as shown in FIGS. 3-5.” Where the data configuration item 301 is interpreted as the configuration data) and 
for the time series data from the agent (Raghunathan, fig. 3:302, par. [0076]-[0077], [0106], “The addition of time series data sets to the list 309 may include the user defining a specific time series (defined as a unique combination of the pre-selected time series manager logical identifier and the time series identifier 302).” Further, fig. 1:120, par. [0060], “an external computing environment 120. As shown, this may include a client environment (which may comprise users, agents, or other systems), a hosting environment (which may include virtualization aspects, networking aspects, security aspects, and monitoring aspects), and an enterprise environment (including entitlements, contextual information, and workflow).” The external computing environment is interpreted as the agent), 
that includes a version time value identifying when the time series data is received (Raghunathan, fig. 6:603, par. [0108], “The Time Series Data Entity 603 may include the internal data identifier (ID), an offset (OFFSET) from the start timestamp, and a value (VALUE).” Where the an offset column stores a start timestamp value. The start timestamp is interpreted as the version time value identifying when the time series data is received);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raghunathan that teaches systems and methods of storing time series data sets, replicating the time series data sets across locations, indexing and sketching the time series incrementally, and fast retrieval of the time series data and/or their synopses into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, Harada that teaches storing data and performing data comparison to determine an element based on graph database document. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to providing better real-time management of the storage, replication, retrieval, and synopses for real-time and historical high-frequency time series data (Raghunathan par. [0008]). 

As per claim 17, Johnston teaches further comprising computer readable program code for: receiving a time series request for previous time series data stored in the table with a previous column identifier (Johnston, figs. 46-47, par. [0851], “a given temporal table” Where the given temporal table is inherent to receiving a time series request. The given temporal table comprises of an object identifier 601 which is interpreted as the previous time series data where the object identifier column value is the previous column identifier value. Where the given table has episode data herein interpreted as data that occurs sequentially); 
locating the previous time series data in the table (Johnston, figs. 46-47, par. [0852], “identifies an episode of policy P861 whose effective-time period extends from January 2008 up to July 2008.” Where the identifies an episode of policy P861 is interpreted as the locating the previous time series data in the table); and 
transmitting the previous time series data in response to the time series request (Johnston, figs. 46-47, par. [0854], “the column epis-asr-per of the first row in FIG. 46 may be set to Jan08-Jul08 as part of the transaction which creates the second row.” Where the creates the second row is interpreted as a response to the time series request with is transmitting the previous time series data to the created second row).

As per claim 18, Harada teaches further comprising computer readable program code for: storing the graph in an event based format that includes a set of events (Harada, fig. 6, par. [0071], “a data structure of a document property in a database” Where the data structure of the document property in a database is interpreted as the format that includes the set of events, the data structure is interpreted to store the data of the graph show in the fig. 5. For example, items such as a document ID, a document name, a document characteristic, a creator, the creation date and time, the last updater, the update date and time, the acquisition date and time, and a storage location of the document. Where the items is interpreted as set of events); 
receiving a previous graph request for a previous graph (Harada, figs. 9-10, par. [0097], a processor extracts a document element where the document element was previous displayed in a graph. The extraction occurs upon receive a selection of the element by the user. Where the selection is interpreted as the request to extract previous elements displayed on the graph); 36PATENT APPLICATION ATTORNEY DOCKET NO. IS18.1131; 19469/404I1 
locating the previous graph in the event based format (Harada, figs. 9-10, [0096], determine whether there is a changed document element. Where the determination is interpreted to locating the previous graph in the event based format) and 
loading the previous graph from the set of events (Harada, figs. 8-10, [0097], obtain documents elements. Where the obtain documents elements is loading the elements on the graph, see fig. 10:S40); and 
transmitting the previous graph in response to the previous graph request (Harada, figs 8-10, par. [0097], “an information providing screen 300 including the graph 310 is provided to the client 30 (S42). The processor 102 determines the display mode of the node for each document element to be displayed on the graph 310” Where the information providing screen including the graph to the client is inherent to be transmitted in response to the previous graph request).

As per claim 19, Johnston teaches wherein the version time value is an unsigned integer that represents an hour of a day with a starting date of eight thousand years before current era (Johnston, par. [0336]-[0338], the dates can be also a timestamps or any other time valued. Where the timestamps or any other time valued is interpreted as the unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era. The timestamps has an hour of a day). 

6.	Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnston et al. (US 20130018849 A1) in view of Harada (US 20210174013 A1) in further view of Raghunathan (US 20160328432 A1) still in further view of Botticelli et al. (US 20160050269 A1).

As per claim 2, Johnston, Harada, and Raghunathan teach all the limitations as discussed in claim 1 above. 
Additionally, Harada teaches wherein the table is a first table and the node is a first node, further comprising (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table. Where the table hereinafter is interpreted as the first table, and the node is interpreted as the first node):
forming a second table that is mapped to a second node based on the updated configuration data (Harada, fig. 18, par. [0153], “a document of “test result.xlsx” illustrated on the right side of FIG. 18 is a table” Where the table is interpreted as the second table that is mapped to the second node based on the updated configuration data. Further, fig. 15 illustrated a plurality of documents where each document is a node in a graph. The document of “test result.xlsx” is interpreted as the second node based on the updated configuration data).  
However, it is noted that the combination of prior arts of Johnston, Harada, and Raghunathan do not explicitly teach “receiving the time series data from the agent at a data gateway with the agent topic; receiving a message, which includes structure data, from the agent at a configuration gateway with a configuration topic specified in the configuration data; and updating the configuration data based on a structure data. forming a second table that is mapped to a second node based on the updated configuration data.”
On the other hand, in the same field of endeavor, Botticelli teaches further comprising: receiving the time series data from the agent at a data gateway with the agent topic (Botticelli, fig. 5, par. [0045], “the publication topics are made available 502 to the mobile gateways via the wide area network; First sequential data is received 504 from the client in response to the subscription to the at least one of the set of topics of the client.” Where the First sequential data is interpreted as the received time series data from the agent at a data gateway with the agent topic. The mobile gateways is interpreted as the data gateway); 
receiving a message, which includes structure data (Botticelli, fig. 4:418, par. [0043], “a traffic alert message 418 is received, a location associated with the message 418 is checked 419 versus the last mobile gateway location.” Where the location associated with the message is interpreted as the structure data), 
from the agent at a configuration gateway with a configuration topic specified in the configuration data (Botticelli, figs. 4-5, par. [0043]-[0045], “the publication topics are made available 502 to the mobile gateways via the wide area network”  Where to made the publication topics available to the mobile gateways via the wide area network is interpreted as to configure the mobile gateway with the configuration topic specified in the configuration data. Where the configuration topic specified in the configuration data could be as simple as the topic name or location as illustrated in fig. 4); and 
updating the configuration data based on a structure data (Botticelli, fig. 5, par. [0045], “second sequential data is sent 505 to the mobile gateway via the wide area network.” Where sent second sequential data is interpreted as to update the configuration data based on the structure data. Where the first sequential data comprises of a structure data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botticelli that teaches facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, Harada that teaches storing data and performing data comparison to determine an element based on graph database, and Raghunathan that teaches systems and methods of storing time series data sets, replicating the time series data sets across locations, indexing and sketching the time series incrementally, and fast retrieval of the time series data and/or their synopses. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways (Botticelli par. [0002]). 

As per claim 6, Johnston, Harada, and Raghunathan teach all the limitations as discussed in claim 1 above. 
Additionally, Botticelli teaches further comprising: sending a subscription request to the agent (Botticelli, fig. 3, par. [0036]-[0038], the client send a request to obtain a list where the list is listing subscription data. Therefore it is inherent that the client is sending a subscription request to the agent); and 
receiving the time series data in response to the subscription request (Botticelli, fig. 3, par. [0037], “The subscription request also includes options 312-315, which may define aspects of the subscribed data. These aspects may include, among other things, the mobile gateway IDs from which to receive data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc.” Where the data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc. are interpreted as time/sequential series data that is received in response of the request).

As per claim 9, Johnston, Harada, and Raghunathan teach all the limitations as discussed in claim 8 above. 
Additionally, Harada teaches wherein the table is a first table, wherein the node is a first node, and wherein the application is further configured for (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table. Where the table hereinafter is interpreted as the first table, and the node is interpreted as the first node):
forming a second table that is mapped to a second node based on the updated configuration data (Harada, fig. 18, par. [0153], “a document of “test result.xlsx” illustrated on the right side of FIG. 18 is a table” Where the table is interpreted as the second table that is mapped to the second node based on the updated configuration data. Further, fig. 15 illustrated a plurality of documents where each document is a node in a graph. The document of “test result.xlsx” is interpreted as the second node based on the updated configuration data).  
However, it is noted that the combination of prior arts of Johnston, Harada, and Raghunathan do not explicitly teach “receiving the time series data from the agent at a data gateway with the agent topic; receiving a message, which includes structure data, from the agent at a configuration gateway with a configuration topic specified in the configuration data; and updating the configuration data based on a structure data.”
On the other hand, in the same field of endeavor, Botticelli teaches wherein the application is further configured for: receiving the time series data from the agent at a data gateway with the agent topic (Botticelli, fig. 5, par. [0045], “the publication topics are made available 502 to the mobile gateways via the wide area network; First sequential data is received 504 from the client in response to the subscription to the at least one of the set of topics of the client.” Where the First sequential data is interpreted as the received time series data from the agent at a data gateway with the agent topic. The mobile gateways is interpreted as the data gateway); 
receiving a message, which includes structure data (Botticelli, fig. 4:418, par. [0043], “a traffic alert message 418 is received, a location associated with the message 418 is checked 419 versus the last mobile gateway location.” Where the location associated with the message is interpreted as the structure data), 
from the agent at a configuration gateway with a configuration topic specified in the configuration data (Botticelli, figs. 4-5, par. [0043]-[0045], “the publication topics are made available 502 to the mobile gateways via the wide area network”  Where to made the publication topics available to the mobile gateways via the wide area network is interpreted as to configure the mobile gateway with the configuration topic specified in the configuration data. Where the configuration topic specified in the configuration data could be as simple as the topic name or location as illustrated in fig. 4); and 
updating the configuration data based on a structure data (Botticelli, fig. 5, par. [0045], “second sequential data is sent 505 to the mobile gateway via the wide area network.” Where sent second sequential data is interpreted as to update the configuration data based on the structure data. Where the first sequential data comprises of a structure data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botticelli that teaches facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, Harada that teaches storing data and performing data comparison to determine an element based on graph database, and Raghunathan that teaches systems and methods of storing time series data sets, replicating the time series data sets across locations, indexing and sketching the time series incrementally, and fast retrieval of the time series data and/or their synopses. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways (Botticelli par. [0002]). 

As per claim 13, Johnston, Harada, and Raghunathan teach all the limitations as discussed in claim 8 above. 
Additionally, Botticelli teaches wherein the application is further configured for: sending a subscription request to the agent (Botticelli, fig. 3, par. [0036]-[0038], the client send a request to obtain a list where the list is listing subscription data. Therefore it is inherent that the client is sending a subscription request to the agent); and 
receiving the time series data in response to the subscription request (Botticelli, fig. 3, par. [0037], “The subscription request also includes options 312-315, which may define aspects of the subscribed data. These aspects may include, among other things, the mobile gateway IDs from which to receive data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc.” Where the data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc. are interpreted as time/sequential series data that is received in response of the request).

As per claim 16, Johnston, Harada, and Raghunathan teach all the limitations as discussed in claim 15 above. 
Additionally, Harada teaches wherein the table is a first table and the node is a first node, further comprising computer readable program code for (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table. Where the table hereinafter is interpreted as the first table, and the node is interpreted as the first node): 
forming a second table that is mapped to a second node based on the updated configuration data (Harada, fig. 18, par. [0153], “a document of “test result.xlsx” illustrated on the right side of FIG. 18 is a table” Where the table is interpreted as the second table that is mapped to the second node based on the updated configuration data. Further, fig. 15 illustrated a plurality of documents where each document is a node in a graph. The document of “test result.xlsx” is interpreted as the second node based on the updated configuration data).  
However, it is noted that the combination of prior arts of Johnston, Harada, and Raghunathan do not explicitly teach “receiving the time series data from the agent at a data gateway with the agent topic; receiving a message, which includes structure data, from the agent at a configuration gateway with a configuration topic specified in the configuration data; and updating the configuration data based on a structure data.”
On the other hand, in the same field of endeavor, Botticelli teaches further comprising computer readable program code for: receiving the time series data from the agent at a data gateway with the agent topic (Botticelli, fig. 5, par. [0045], “the publication topics are made available 502 to the mobile gateways via the wide area network; First sequential data is received 504 from the client in response to the subscription to the at least one of the set of topics of the client.” Where the First sequential data is interpreted as the received time series data from the agent at a data gateway with the agent topic. The mobile gateways is interpreted as the data gateway); 
receiving a message, which includes structure data (Botticelli, fig. 4:418, par. [0043], “a traffic alert message 418 is received, a location associated with the message 418 is checked 419 versus the last mobile gateway location.” Where the location associated with the message is interpreted as the structure data), 
from the agent at a configuration gateway with a configuration topic specified in the configuration data (Botticelli, figs. 4-5, par. [0043]-[0045], “the publication topics are made available 502 to the mobile gateways via the wide area network”  Where to made the publication topics available to the mobile gateways via the wide area network is interpreted as to configure the mobile gateway with the configuration topic specified in the configuration data. Where the configuration topic specified in the configuration data could be as simple as the topic name or location as illustrated in fig. 4); and 
updating the configuration data based on a structure data (Botticelli, fig. 5, par. [0045], “second sequential data is sent 505 to the mobile gateway via the wide area network.” Where sent second sequential data is interpreted as to update the configuration data based on the structure data. Where the first sequential data comprises of a structure data). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botticelli that teaches facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, Harada that teaches storing data and performing data comparison to determine an element based on graph database, and Raghunathan that teaches systems and methods of storing time series data sets, replicating the time series data sets across locations, indexing and sketching the time series incrementally, and fast retrieval of the time series data and/or their synopses. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways (Botticelli par. [0002]). 

As per claim 20, Johnston, Harada, and Raghunathan teach all the limitations as discussed in claim 15 above. 
Additionally, Botticelli teaches further comprising computer readable program code for: sending a subscription request to the agent (Botticelli, fig. 3, par. [0036]-[0038], the client send a request to obtain a list where the list is listing subscription data. Therefore it is inherent that the client is sending a subscription request to the agent); and 
receiving the time series data in response to the subscription request (Botticelli, fig. 3, par. [0037], “The subscription request also includes options 312-315, which may define aspects of the subscribed data. These aspects may include, among other things, the mobile gateway IDs from which to receive data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc.” Where the data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc. are interpreted as time/sequential series data that is received in response of the request).

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willson et al. (US 20160125053 A1), teaches a processor is configured to convert the table into a temporal format and collapse the rows in a temporal table.
Hotta et al. (US 20140214896 A1), teaches an information processing apparatus and a method for determining time correction values.

Response to Arguments
8. 	It is noted that the Examiner in the previous did not marked the Drawings as accepted. The Drawings is now marked as accepted, see PTO-326. 
	
	Applicant’s arguments filed 04/26/2022, with respect to objections of claims 1-2, 5, 8-9, 12, 15-16, and 19 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 8). For this reason, the objections of record are withdrawn.

	Applicant’s arguments filed 04/26/2022, with respect to the U.S.C. § 112 rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 10). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

	Applicant's arguments, filed on 04/26/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 10-14), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that Johnston et al. (US 20130018849 A1) does not teach “generating a row key, from the configuration data and for the time series data, that includes a value identifier and an acquisition time value, the value identifier describing the time series data and the acquisition time value identifying when the time series data is acquired by the source computing system; generating a column identifier, from the configuration data and for the time series data from the agent, that includes a version time value identifying when the time series data is received;” (Applicant arguments, pages 10-14). It is respectfully submitted that Johnston et al. (US 20130018849 A1) is no longer used to teach this limitation but the newly added prior art of Raghunathan (US 20160328432 A1) teaches this limitation as shown above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168